Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The claims have been amended for further clarification and consistency with the specification.
In the claims:
Claim 1.  A manual-electronic pipetting device for pipetting a medium, the pipetting device comprising:
	a memory including stored instructions;
a controller electronically connected to the memory 
a manually displaceable first actuating element;
at least one piston that aspirates and discharges the medium when displaced within a pipette tip;
a motor connected to the controller and the first actuation element, wherein the motor 
at least one sensor connected to the controller and the first actuating element, wherein the at least one sensor 
a data storage electronically connected to the controller;
wherein the stored instructions of the memory include instructions that when executed by the controller causes the controller to generate a pipetting protocol based on at least one sensor signal of the at least one sensor during a displacement of the first actuating element and a movement of the at least one piston in response to the displacement of the first actuating element, and
wherein the memory  first actuating element.

In claim 3, in lines 4 and 8 amend the phrase “the actuating element” to be – the first actuating element-. 

In claim 10, in lines 2 and 3 amend the phrase “the actuating element” to be – the first actuating element-. 

Claim 12.  The pipetting device according to claim 1, further comprising:
a user interface connected to 
wherein the pipetting protocol stored in the data storage is selectable via the user interface.

Claim 13.  A method for operating a manual-electronic pipetting device with having a controller, a manually displaceable actuating element, at least one piston displaceable within a pipette tip and that aspirates and discharges a medium, a motor that drives the at least one piston in response to an actuation of the actuating element, at least one sensor that determines a displacement of the actuating element, and a data storage, the method comprising:
manually displacing the actuating element;
generating, with the controller, a pipetting protocol based on processing a sensor signal of the at least one sensor during displacing the actuating element and moving the at least one piston in response to displacing the actuating element; and
storing the pipetting protocol in the data storage,
wherein the pipetting protocol comprises data records indicative of a position and a speed of the at least one piston during displacing the actuating element.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the memory electrically connected to the controller (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior are of record such as Reichmuth and Warhurst does not teach nor fairly suggest the method nor device pipetting device comprising: a memory including stored instructions; a controller electronically connected to the memory; a manually displaceable first actuating element; at least one piston that aspirates and discharges the medium when displaced within a pipette tip; a motor connected to the controller and the first actuation element, wherein the motor at least one piston in response to an actuation and/or displacement of the first actuating element; at least one sensor connected to the controller and the first actuating element, wherein the at least one sensor determines a displacement of the first actuating element; and a data storage electronically connected to the controller; wherein the stored instructions of the memory include instructions that when executed by the controller causes the controller to generate a pipetting protocol based on at least one sensor signal of the at least one sensor during a displacement of the first actuating element and a movement of the at least one piston in response to the displacement of the actuating element, and wherein the memory further stores instructions that when executed by the controller causes the controller to store the pipetting protocol in the data storage, the pipetting protocol comprising data records indicative of a position and a speed of the at least one piston during the displacement of the actuating element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mettier; Ivo et al.; Tubbs; Kemmons A. et al.; and Schulte; Harvey disclose pipetting devices. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798